 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
         JACKIE STOCKSTILL,                              Case No. 1:19-cv-00889-AWI-SKO
 7
                          Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
 8                                                       PARTE APPLICATIONS FOR
               v.                                        EXTENSION OF TIME
 9
                                                         (Docs. 19, 21)
10       FRESNO DEPARTMENT OF SOCIAL
11       SERVICES, et al.,

12                      Defendants.
         _____________________________________/
13

14                                                ORDER

15           On June 28, 2019, Plaintiff Jackie Stockstill, proceeding pro se, filed a complaint against

16 Defendants alleging multiple causes of action relating to her daughter receiving substandard medical

17 treatment for a staph infection at her elementary school. (Doc. 1.) On August 1, 2019, Plaintiff

18 filed a first amended complaint. (Doc. 10.) The first amended complaint was served on Defendants

19 Fresno Department of Social Services and Baz Allergy, Asthma & Sinus Center on August 5, 2019,

20 making their answers due by August 26, 2019. (See Doc. 13.) On August 22 and August 23, 2019,

21 respectively, Defendants Fresno Department of Social Services and Baz Allergy, Asthma & Sinus

22 Center filed ex parte applications for extensions of time of 30 days to respond to the first amended

23 complaint. (Docs. 19, 21.)

24 ///

25 ///

26 ///
27 ///

28
 1            For good cause shown, and having attempted but failed to obtain a stipulation from Plaintiff
 2   (see Local Rule 144(c)), the Court GRANTS the requests. Accordingly, by no later than September
 3   25, 2019, Defendants Fresno Department of Social Services and Baz Allergy, Asthma & Sinus
 4   Center shall respond to the first amended complaint.
 5
     IT IS SO ORDERED.
 6

 7   Dated:     August 26, 2019                                   /s/   Sheila K. Oberto             .
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
